                              Case 2:19-cr-00055-wks Document 20 Filed 04/10/19 Page 1 of 1
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                                                                    District
                                                                                     DISTRICTof Vermont
                                                                                                   OF


                   United States of America                                                                      EXHIBIT AND WITNESS LIST
                                        V.
                         Gregory R. Miller                                                                             Case Number: 2:19-cr-55-3

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 John M. Conroy                                                     Matthew Lasher, AUSA                                      Richard Goldsborough, Esq.
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 4/10/2019                                                          Recorded                                                  H. Beth Cota
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   1                 4/10/2019             X             X          Facebook Business Record - Excperts from Facebook account of Greg Miller

                                                                    (pages 4602-12)

   2                 4/10/2019             X             X          Facebook Business Record - Image of Greg Miller (page 4900)

   3                 4/10/2019             X             X          Facebook Business Record - Excerpts from Facebook account of Greg Miller

                                                                    (pages 5722-31)



             A       4/10/2019             X             X          Letter from Ryan Cross of First Step Recovery dated 4/9/19

             B       4/10/2019             X             X          First Step Recovery House Program Fee Agreement signed by Greg Miller 10/17/18




                                                                                                                       WITNESSES

                     4/10/2019                                      Ryan Cross, Director of Operations, First Step Recover House for Defendant




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages
